Citation Nr: 0420090	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-14 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a initial disability rating in excess of 
10 percent for service-connected arthritis, status post 
meniscectomy of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for a service-connected right clavicle fracture with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1973 to August 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2000 and September 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Anchorage, Alaska.  In March 2000, the RO awarded an 
increased rating of 10 percent for a service-connected right 
clavicle fracture with degenerative joint disease.  In 
September 2001, the RO granted service connection for 
arthritis, status post meniscectomy of the right knee, and 
assigned a 10 percent disability rating, effective from 
October 18, 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA's duty to assist the veteran includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

In a December 2003 substantive appeal, the veteran indicated 
that since the time of his most recent VA examination in May 
2000, his knee disability had gotten worse.  Similarly, in 
the Statement of Accredited Representative in Appealed Case 
and Appellant's Brief, his representative indicated that the 
veteran's disabilities had continued to worsen subsequent to 
his most recent VA examinations.  

The most recent VA examinations of the veteran's right 
clavicle and right knee were conducted in February and May 
2000, respectively.  Because the claims file is devoid of any 
more recent medical evidence regarding the severity of the 
veteran's service-connected disabilities, and in light of the 
veteran's recent complaints, current VA examination is 
necessary.  

Finally, the veteran receives treatment for his service-
connected disabilities at the Anchorage VA Medical Center 
(VAMC).  Any recent treatment records should also be obtained 
on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the veteran's 
treatment records for his service-connected 
right knee and right clavicle disorders from 
the Anchorage VAMC, dated since January 2004.  

2.  Schedule the veteran for a VA joints 
examination.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests, including x-rays if indicated, should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected arthritis, status post meniscectomy 
of the right knee, and right clavicle 
fracture with degenerative joint disease.  

The examiner should report the range of 
motion measurements for the right knee and 
right shoulder/clavicle in degrees, and 
should also indicate what would be the normal 
range of motion for the joints.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the right knee or right shoulder/ clavicle is 
used repeatedly.  All limitation of function 
must be identified.   If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should also state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.  

With respect to the right clavicle, the 
examiner state whether there is nonunion with 
loose movement; any dislocation; or malunion 
with moderate or marked deformity.

Any indications that the veteran's complaints 
of pain or other symptomatology are not in 
accord with physical findings on examination 
should be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.  The veteran is hereby informed that he 
should assist the RO in the development of 
his claims, and that failure to cooperate or 
to report for any requested examination 
without good cause may result in an adverse 
decision.  See 38 C.F.R. §§ 3.158, 3.655 
(2003); Wood v. Derwinski, 1 Vet. App. 191, 
193 (1991).

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



